       Case 2:21-cv-00267-RAH-SRW Document 8 Filed 05/28/21 Page 1 of 1




                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

RICKY ARNOLD ORSO, JR., #296904,              )
                                              )
          Plaintiff,                          )
                                              )
  v.                                          )     CIVIL ACTION NO. 2:21-CV-267-RAH
                                               )
JAMES BYRD,                                   )
                                              )
          Defendant.                          )

                                           ORDER

        On April 6, 2021, the Magistrate Judge entered a Recommendation (Doc. 4) to

which no objections have been filed. After an independent review of the file and upon

consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is DISMISSED with prejudice pursuant to the directives of 28 U.S.C.

§ 1915(e)(2)(B)(i).

       3. Judgment is GRANTED in favor of the defendant.

       A separate Final Judgment will be entered.

       DONE, on this the 28th day of May, 2021.


                                           /s/ R. Austin Huffaker, Jr.
                                    R. AUSTIN HUFFAKER, JR.
                                    UNITED STATES DISTRICT JUDGE
